Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20210311366 A1 (TSUNASHIMA; Takanori).


    PNG
    media_image1.png
    628
    524
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    436
    694
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    802
    510
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    780
    515
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    667
    552
    media_image5.png
    Greyscale

Per claims 1 and 12-13, Tsunashima teaches a display panel [PNL], wherein the display panel has a first region [2] and a second region [DA], the first region corresponds to 15the camerawherein a finger structure of a pixel unit located in the first region has one extending direction [PBR], and a finger structure of a pixel unit located in the second region 5has at least one extending direction [BR], wherein a size of the pixel unit in the first region is larger than a size of the pixel unit in the second region [see figure 5].
Tsunashima also teaches in a separate embodiment shown by figure 9 the pixel unit located in the first region has a single domain, and the pixel units having at least two domains.  See pixel PE3.  Accordingly, Tshunashima does not teach in a single embodiment wherein the pixel unit located in the first region has a single domain, and the pixel units located in the second region have at least two domains.  However, it would have been a matter of routine skill in the art to combine Tsunashima’s embodiment to form pixels wherein the pixel unit located in the first region has a single domain, and the pixel units located in the second region have at least two domains.   Improved contrast/viewing angle would have been an expected benefit.  
Per claims 2 and 14, Tsunashima teaches the display panel of claim 1, wherein the pixel unit in the first region does not comprise a color filter pattern [see figure 6, POP and CF], and the pixel unit in the second region comprises a 10color filter pattern [see paragraph 0040].  
Per claims 3 and 15, Tsunashima teaches the display panel of claim 1.  Tshunshima lacks, but common knowledge teaches, a first portion of the pixel unit in the first region comprises a color filter pattern, and a second portion of the pixel unit in the first region does not comprise a color filter pattern.  Overlapping the color filter into the pixel region PPX was common for improving contrast and reduce light leakage between the color filter and black matrix.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.
Per claims 4 and 16, Tsunashima teaches the display panel of claim 3, wherein a finger structure of the first portion 15has at least two extending directions [see the top horizontal, finger portion within the POP and the vertical fingers], and a finger structure of the second portion has one extending direction [see the vertical fingers within PX].  
Per claims 5 and 17, Tsunashima teaches the display panel of claim 1, further comprising a data line, and a long side of the pixel unit in the first region and a long side of the pixel unit in the second region are parallel to an extending direction of the data line [see S4 in figure 5].  
Per claims 206, 9, and 18, Tsunashima teaches the display panel of claim 1, further comprising a scan line [G2,G3].  Tsunashima lacks, but common knowledge teaches, a long side of the pixel unit in the first region and a long side of the pixel unit in the second region are parallel to an extending direction of the scan line and wherein the extending direction of the finger 5structure of the pixel unit in the first region is not parallel to a long side of the pixel unit in the first region.  It was common knowledge and a matter of routine skill in the art to rotate the long edge of pixel by 90 degrees based upon the long edge the display screen and to improve horizontal or vertical resolution.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.
Per claims 7 and 19, Tsunishima teaches the display panel of claim 1.  Tshunishima lacks, but common knowledge teaches, a color sequential back light correspondingly disposed at the first region.  Adding a color sequential backlight to the camera region would allow the camera region to function as a color pixel and integrate with the display pixel regions. Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.  
Per claim 8, Tsunashima teaches the display panel of claim 1, wherein the extending direction of the finger structure of the pixel unit in the first region is parallel to a long side of the pixel unit in the first region [see figure 5].  
Per claim 10, Tsunashima teaches the display panel of claim 1, wherein the at least one extending direction of the finger structure of the pixel unit in the second region is parallel to a long side of the pixel unit in the second region [see figure 5].  
Per claims 1011, Tsunashima teaches the display panel of claim 1.  Tshunashima lacks, but common knowledge teaches, finger structures of the pixel units located in the second region are not parallel to long sides of the pixel units in the second region.  Improved contrast/viewing angle would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.  
Per claim 20, Tsunishima teaches the display device of claim 12, wherein the extending direction of the finger structure of the pixel unit in the first region is not parallel to a long side of the pixel unit in the first region [see top horizontal region], and the at least one extending direction of the finger structure of the pixel unit in the second region is not parallel to a long side of the pixel unit in the second region see the top and bottom horizontal branch portions].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290. The examiner can normally be reached Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A DUDEK/Primary Examiner, Art Unit 2871